Citation Nr: 0423587	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial 50 percent rating for post-
operative residuals of a total hysterectomy with bilateral 
oophorectomy and salpingectomy due to endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision in 
which the RO granted service connection for residuals of a 
total hysterectomy with bilateral oophorectomy and left 
salpingectomy due to endometriosis based on clear and 
unmistakable error, rated 100 percent disabling from October 
22, 1981, and 50 percent disabling, effective June 1, 1982.  
An earlier effective date for special monthly compensation 
based on loss of use of creative organ was granted, effective 
December 12, 1980.  The veteran appealed for a higher rating.  

In January 2001, the veteran appeared before a Veterans Law 
Judge for a hearing in Washington, D.C.  A transcript of the 
hearing is of record.  

Following appellate review in March 2001, the RO remanded the 
case to the RO for additional development of the evidence.  
The case was returned to the Board for further appellate 
adjudication.

In August 2003, the veteran appeared before the undersigned 
Veterans Law Judge for a hearing in Washington, D.C.  A 
transcript of the hearing is of record.

At the August 2003 Board hearing, the veteran's 
representative raised the issues of  entitlement to a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30, based on the need for convalescence from surgeries 
performed in February 2001 and February 2003.  These issues 
have not been developed for appellate review and are referred 
to the RO for appropriate action.

The Board notes that in an April 2002 rating decision, the RO 
confirmed and continued a 10 percent evaluation for 
endometriosis, pelvic inflammatory disease with post-
operative residuals of left ovarian cyst and right 
salpingectomy.  In a March 2003 brief by the veteran's 
representative, it was indicated that the veteran was not 
satisfied with the RO's decision.  The Board construes the 
veteran's  representative's statement as a timely notice of 
disagreement (NOD) regarding the issue of an increased 
evaluation for endometriosis, pelvic inflammatory disease 
with post-operative residuals of left ovarian cyst and right 
salpingectomy. Accordingly, the Board is required to remand 
this issue to the RO for issuance of a statement of the case 
(SOC).  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that the residuals of her 
total hysterectomy with bilateral oophorectomy and 
salpingectomy are more disabling than currently evaluated and 
warrant a rating in excess of 50 percent schedularly, or by 
assignment of an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Following appellate review in March 2001, the RO proceeded to 
schedule the veteran for VA examinations to be held on 
February 12, 2002.  A computer printout indicated that the 
veteran failed to report for any of the scheduled 
examinations.  In September 2002 correspondence, the veteran 
stated that she was never notified by the VA of the 
examinations.  She stated that she only learned of the VA 
examinations in a letter received earlier that year 
explaining why her claim had been denied.  She indicated that 
she had no objection to being examined by the VA at any time.  
Accordingly, the RO should once again schedule the veteran 
for a VA gynecological examination. 

At the August 2003 Board hearing, the veteran testified that 
she receives constant treatment for her service-connected 
total hysterectomy.  She stated that she was hospitalized in 
February 2001 and February 2003 as a result of her service-
connected disorder.  She reported that she was currently 
working as a computer project manager and in the past year 
she has missed approximately half a month of work because of 
sick days.  She stated that she was currently receiving 
treatment for her service-connected disorder from Dr. Jeffrey 
Long at the Veterans Hospital Center.  She also stated that 
she goes to a pain clinic every month for treatment of her 
service-connected disorder.  She testified that following her 
January 2001 Board hearing, she submitted medical treatment 
records from the Dulles Pain Management Center and Dr. 
Gulliam Carey to the RO.  The hospitalization and medical 
treatment records referred to by the veteran during her 
hearing are not of record and should be obtained and 
associated with the claims folder.   With regard to the 
treatment records from the Dulles Pain Management Center and 
Dr. Gulliam Carey, the veteran's representative raised the 
possibility that the RO created a temporary file with those 
records.  If so, such records should be associated with the 
veteran's claims folder.
      
Regarding the issue of an increased evaluation for 
endometriosis, pelvic inflammatory disease with post-
operative residuals of left ovarian cyst and right 
salpingectomy, currently evaluated as 10 percent disabling, 
the Board notes that the March 2003 statement by the 
veteran's representative is a timely NOD regarding that 
issue.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 
  
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1. The AMC should obtain the name(s) and 
addresses of the hospital(s) where the 
veteran was hospitalized in February 2001 
and February 2003.  After securing the 
necessary release, the AMC should obtain 
any identified records.

2. The AMC should obtain all records of 
treatment pertaining to the veteran from 
the Veterans Hospital Center.  All 
records received should be associated 
with the claims folder.  

3. The AMC should conduct a search for a 
temporary file that contains medical 
treatment records from the Dulles Pain 
Management Center and Dr. Gulliam Carey.  
If such a temporary file does not exist 
with these records, the AMC should obtain 
all records of treatment from the Dulles 
Pain Management Center and Dr. Gulliam 
Carey. After securing the necessary 
release, the AMC should obtain any 
identified records.

4.  Thereafter, the AMC should schedule 
the veteran for VA gynecological 
examination to determine the severity of 
the post operative residuals of a total 
hysterectomy with bilateral oophorectomy 
and salpingectomy due to endometriosis.  
The examiner should comment on the extent 
to which and the manner in which the 
service-connected disability interferes 
with employment.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.

5.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  The AMC should issue a statement of 
the case with regard to the issue of an 
increased evaluation for endometriosis, 
pelvic inflammatory disease with post-
operative residuals of left ovarian cyst 
and right salpingectomy, currently 
evaluated as 10 percent disabling.  If, 
and only if, the veteran completes her 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the AMC should 
adjudicate the veteran's claim for a 
higher initial rating with consideration 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  The AMC must also consider 
whether the criteria for referral for 
assignment of a higher evaluation on an 
extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1), are met.  
 
8.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
SSOC on all issues properly on appeal, 
and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

